By the Chancellor.
The practice, in England, is as well settled, that after a final decree is signed and enrolled, the cause cannot be reheard but by a bill of review, as it is, in this country, that after a final decree, and the term in which it was pronounced has passed, it cannot be reheard., but in like manner. The cases relied upon unquestionably support this doctrine, that until a decree is signed and enrolled, the cause may be reheard by petition ; but after it has been signed and enrolled, it must, if reheard, be by bill of review ; and so it must here after a final decree, and the term has passed in which such decree was pronounced.(c)
Motion for a rehearing by petition denied.(1)

 Barnett v.Young, in the Court of Appeals. MS. April, 1804.


 So a bill of review does not lie until after a final decree. Banks v. Anderson, 1 II. & M. 20. Bowyer, &c. v. Lewis, Ibid. 555. The decision in Green v. Clark, in the Court of Chancery, March term, 1807, (not reported,) was to the same effect.